Citation Nr: 1620520	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  11-07 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Evaluation of a left thumb sprain, initially rated as noncompensable.


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served from September 1979 to February 1980 and from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In a July 2014 decision, the Board denied the Veteran's claim for a compensable disability rating for a chronic left thumb sprain.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2015, the Court granted the parties' Joint Motion for Remand (JMR), vacating the July 2014 decision and remanding the matter for further development.  In July 2015, the Board remanded this appeal for additional development.    

The issue of service connection for left hand arthritis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The record in this matter consists of electronic claims files and has been reviewed.  New and relevant documentary evidence has not been added to the record since the December 2015 Supplemental Statement of the Case (SSOC).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary for additional medical inquiry into the Veteran's claim for increased rating.  

In the July 2015 remand, the Board requested a medical opinion into whether the Veteran has arthritis in his left thumb.  In response, in a December 2015 medical opinion, an examiner found the Veteran without left thumb arthritis.  The examiner based the opinion on January 2009 VA x-rays which did, however, find the Veteran with left hand arthritis.  

The December 2015 VA opinion, based on x-ray evidence now dated over seven years ago, is not adequate.  More recent x-ray evidence should be included in the record in order to comply with the JMR - which is based in part on the parties' agreement that VA should determine whether the Veteran has arthritis in his left thumb.  Further, another examination should be conducted to determine the current range of motion, to include painful motion, in the disabled thumb.  38 C.F.R. § 4.59.  In VA treatment records dated until July 2015, the Veteran continues to complain of left thumb pain.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  

The issue on appeal cannot be decided, moreover, until the AOJ adjudicates the issue referred above - i.e., whether service connection for left hand arthritis is warranted.  As noted in the JMR, the AOJ should determine whether left hand arthritis diagnosed in January 2009 and June 2010 VA examination reports relates in any way to the service-connected left thumb disorder.  The JMR also states that the appropriate rating for service-connected left thumb disability may be impacted by the decision regarding service connection for left hand arthritis and that, therefore, the two issues are intertwined.  See Smith v. Gober, 236 F.3d 1370, 1372 (Fed.Cir.2001).  

Lastly, any outstanding VA medical evidence should be included in the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims folder any outstanding VA evidence.  The most recent VA treatment records are dated in July 2015.  If attempts to find the additional information are unsuccessful, the claims file should be documented accordingly.  38 C.F.R. § 3.159. 

2.  Afford the Veteran a VA examination to determine the current nature and severity of his left thumb disability.  The examiner should review the electronic claims file to include a copy of this remand.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  The examiner should ensure x-ray examination of the left thumb is conducted.  The examiner should then respond to the following inquiries:

(a)  Based on the x-ray examination requested above, does the Veteran have arthritis in his left thumb?  If there is arthritis, what type of arthritis (traumatic, degenerative, rheumatoid etc.) is present?

(b)  What is the range of motion in the left thumb, and to what degree does pain, if any, limit motion?  See 38 C.F.R. § 4.71a, Diagnostic Code 5228.  

(c)  Does the Veteran experience additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as following repetitive range of motion testing or during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination?  

Any opinion and conclusion should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The AOJ should verify the type of service (ACDUTRA versus active duty) performed from September 1979 to February 1980.

4.  If arthritis of the thumb is present, the AOJ must determine if the disorder is part of the service-connected disability.

5.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's increased rating claim for left thumb disability should be readjudicated.  All applicable laws and regulations, and all evidence received since the December 2015 SSOC, should be considered.  If any benefit sought remains denied, the Veteran should be provided a new SSOC and given the opportunity to respond. 

Please note that the increased rating claim for left thumb disability is inextricably intertwined with the referred issue regarding service connection for left hand arthritis.  The increased rating claim cannot be decided until the referred issue has been adjudicated by the AOJ.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





